DETAILED ACTION
Claims 1, 6-9, 11, 16-18, 20, and 21 filed December 22nd 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-9, 11, 16-18, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al. (US2013/0282345) in view of Wyland et al. (US2017/0005574) in view of Yahav (US2012/0147328)

 	Consider claim 1, where McCulloch teaches a head-mounted display device (See figure 2d) comprising: an eye tracking circuitry; a depth sensor; (See McCulloch paragraph 44, 69-71 figure 2B, where there is a forward facing capture device which includes a depth sensor to determine a physical distance from the capture device to a particular location associated with objects) and one or more processors configured to: control the eye tracking circuitry to obtain a direction of a left eye of a user and direction of a right eye of the user, (See McCulloch paragraph 50 where the head mounted display (HMD) contains detection areas in order to obtain a gaze vectors for the left and right eyes (180l and 180r) which indicate the direction of gaze of the user)  obtain location information of a gaze point of the user based on the obtained direction of the left eye of the user and the direction of the right eye of the user, (See McCulloch paragraph 50 where the device uses the gaze vectors to determine the Panum’s fusional region which is where the left and right gaze vectors intersect and identify a real object within a particular distance) and measuring the distance using the depth sensor based on the gaze point. (See McCulloch paragraph 44, 50, 69-71 figure 2B, where there is a forward-facing capture device which includes a depth sensor to determine a physical distance from the capture device to a particular location associated the object identified by the gaze) wherein the depth sensor is configured to obtain depth information about one or more objects based on the determined measurement parameter. (See figure 5 and paragraphs 86-88 where after identifying an object within proximity to the HMD, the sensor is tasked to acquire a 3d map of the structure and identify a set of construction elements of the object. Thus, obtaining depth information (3d map) based on detecting an object within proximity (the detected measurement parameter))
(See McCulloch paragraph 69). However, McCulloch does not explicitly teach a depth sensor including a light emitter, and determine a depth measurement parameter, including at least one of a width of a pulse or a magnitude of light emitted by the light emitter. However, in the same field of endeavor of head mounted displays for augmented reality Wyland teaches a depth sensor including a light emitter, paragraph 29 where the head mounted display (HMD) time of flight (TOF) subsystems output a digitally defined burst of scenery strobing pulses 1/300th of a second per burst followed by long stretches 1/30th of a second of no strobing, thus a pulse width) and determine a depth measurement parameter, including at least one of an width of a pulse or a magnitude of light emitted by the light emitter. (See Wyland paragraph 37 where the power where a camera shutter control pulses to measure the strobed light will be controlled where the shutter mechanism will be open for a short period of time near the front end of the light sensing period if an object is relatively close or the shutter mechanism will be open for a longer time near the tail end of the return light sensing period when the reflective object is relatively far.) Therefore, it would have been obvious for one of ordinary skill in the art that the act of measuring being performed by McCulloch would naturally involve the determination of parameters of the measuring as taught by Wyland. One of ordinary skill in the art at the time of filing would have been motivated to perform the modification for the advantage of/ benefit of having more optimal timings to reduce interference.
	Wyland teaches the control of a shutter to measure the pulsed light based upon a distance detected, however Wyland does not explicitly teach wherein the width of the pulse or the magnitude of the light emitted by the light emitter increases based on the distance of the gaze point of the user increasing. However, in an analogous field of endeavor Yahav teaches wherein the width of the pulse or the magnitude of the light emitted by the light emitter increases based on the distance of the gaze point of the user increasing (See Yahav paragraph 64 where Yahav discusses Increasing illumination with distance can compensate, at least partially, for decrease in intensity of illumination of person 22 as the person moves away from 3D gaze tracker 20.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wyland’s strobed light pulses by adjusting them according to distance as taught by Yahav. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving efficiency with which the light from the light source is used (See Yahav paragraph 64)

 	Consider claim 7, where McCulloch in view of Wyland in view of Yahav teaches the head-mounted display device of claim 4, wherein the depth sensor is further configured to obtain the depth information about the ROI by using at least one of a time of flight (TOF) method, a structured light (SL) method, or a stereo image (SI) method. (See McCulloch paragraph 71-73 where time-of-flight analysis, structured light, or a stereo imaging method)

 	Consider claim 9, where McCulloch in view of Wyland in view of Yahav teaches the head-mounted display device of claim 1, further comprising a display displaying a real space comprising the one or more objects, and wherein the one or more processors is further configured to control the display to display at least one virtual object on the ROI based on the depth information about the ROI. (See McCulloch paragraph 31, 44 where a virtual objects may be overlaid the real objects.)

 	Consider claim 11, where McCulloch teaches an method of operating an electronic device, the method comprising: obtaining via an eye direction of a left eye of a user and a direction of a right eye of the user; (See McCulloch paragraph 50 where the head mounted display (HMD) contains detection areas in order to obtain a gaze vectors for the left and right eyes (180l and 180r) which indicate the direction of gaze of the user)  obtain location information of a gaze point of the user based on the (See McCulloch paragraph 50 where the device uses the gaze vectors to determine the Panum’s fusional region which is where the left and right gaze vectors intersect and identify a real object within a particular distance) and measuring the distance using the depth sensor based on the gaze point. (See McCulloch paragraph 44, 50, 69-71 figure 2B, where there is a forward-facing capture device which includes a depth sensor to determine a physical distance from the capture device to a particular location associated the object identified by the gaze) wherein the depth sensor is configured to obtain depth information about one or more objects based on the determined measurement parameter. (See figure 5 and paragraphs 86-88 where after identifying an object within proximity to the HMD, the sensor is tasked to acquire a 3d map of the structure and identify a set of construction elements of the object. Thus, obtaining depth information (3d map) based on detecting an object within proximity (the detected measurement parameter))
	McCulloch teaches the capture device 20 includes a depth sensor configured to capture video with depth information via a time-of-flight technique (See McCulloch paragraph 69). However, McCulloch does not explicitly teach a depth sensor including a light emitter, and determine a depth measurement parameter, including at least one of a width of a pulse or a magnitude of light emitted by the light emitter. However, in the same field of endeavor of head mounted displays for augmented reality Wyland teaches a depth sensor including a light emitter, paragraph 29 where the head mounted display (HMD) time of flight (TOF) subsystems output a digitally defined burst of scenery strobing pulses 1/300th of a second per burst followed by long stretches 1/30th of a second of no strobing, thus a pulse width) and determine a depth measurement parameter, including at least one of an width of a pulse or a magnitude of light emitted by the light emitter. (See Wyland paragraph 37 where the power where a camera shutter control pulses to measure the strobed light will be controlled where the shutter mechanism will be open for a short period of time near the front end of the light sensing period if an object is relatively close or the shutter mechanism will be open for a longer time near the tail end of the return light sensing period when the reflective object is relatively far.) Therefore, it would have been obvious for one of ordinary skill in the art that the act of measuring being performed by McCulloch would naturally involve the determination of parameters of the measuring as taught by Wyland. One of ordinary skill in the art at the time of filing would have been motivated to perform the modification for the advantage of/ benefit of having more optimal timings to reduce interference.
	Wyland teaches the control of a shutter to measure the pulsed light based upon a distance detected, however Wyland does not explicitly teach wherein the width of the pulse or the magnitude of the light emitted by the light emitter increases based on the distance of the gaze point of the user increasing. However, in an analogous field of endeavor Yahav teaches wherein the width of the pulse or the magnitude of the light emitted by the light emitter increases based on the distance of the gaze point of the user increasing (See Yahav paragraph 64 where Yahav discusses Increasing illumination with distance can compensate, at least partially, for decrease in intensity of illumination of person 22 as the person moves away from 3D gaze tracker 20.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wyland’s strobed light pulses by adjusting them according to distance as taught by Yahav. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving efficiency with which the light from the light source is used (See Yahav paragraph 64)

 	Consider claim 17, where McCulloch in view of Wyland in view of Yahav teaches the method of claim 11, wherein the obtaining of the depth information about the one or more objects comprises obtaining the depth information about the one or more objects by using at least one of a time of flight (TOF) method, a structured light (SL) method, or a stereo image (SI) method. (See McCulloch paragraph 71-73 where time-of-flight analysis, structured light, or a stereo imaging method)

	Consider claim 20, where McCulloch in view of Wyland in view of Yahav teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 11. Thus, claim 20 is rejected upon the same grounds and motivation as claim 11. 

 	Consider claim 21, where McCulloch in view of Wyland in view of Yahav teaches the head mounted display of claim 1, wherein the depth measurement parameter of the depth sensor further includes a sensing speed of a reflected light by the depth sensor and a sensing sensitivity of the depth sensor. (See Wyland paragraph 37 where the power where a camera shutter control pulses to measure the strobed light will be controlled where the shutter mechanism will be open for a short period of time (sensing sensitivity) near the front end of the light sensing period (sensing speed) if an object is relatively close or the shutter mechanism will be open for a longer time (sensing sensitivity) near the tail end of the return light sensing period (sensing speed) when the reflective object is relatively far.)

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Wyland in view of Yahav as applied to claim 1 above in view further of Perez et al. (US2013/0050432)

	Consider claim 6, where McCulloch in view of Wyland in view of Yahav teaches the head-mounted display device of claim 1, wherein the one or more processors is further configured to re-determine the depth measurement parameter of the depth sensor based on the obtained depth information about the one or more objects, and wherein the depth sensor is further configured to re-obtain the obtained depth information about the one or more objects based on the re-determined  (See Perez paragraph 109-113 where there are cameras with variable adjuster driver that controls the lens of the camera to adjust the focal length of the camera. See Perez paragraph 59, 124-127, 151 and figure 25A where there is a 3-D camera used to capture depth image of a scene that takes in a depth of focus from the gaze vectors and the 3-D camera uses the depth of focus information to construct a 3d image data of the real object based on the focus information. Thus, when the user’s gaze changes the depth of focus from a first focus distance to a second focus distance, the camera’s focal length can also variably adjust to match the user’s depth of focus.) Therefore, it would have been obvious for one of ordinary skill in the art to modify McCulloch by adjusting the 3d camera’s sensor by matching it with the intersection of the gaze vectors as taught by Perez. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of generating an augmented image with greater fidelity to real world objects.

	Consider claim 16, where McCulloch in view of Wyland in view of Yahav teaches the method of claim 14, further comprising: re-determining the depth measurement parameter of the depth sensor based on the obtained depth information about the one or more objects; and re-obtaining the obtained depth information about the one or more objects based on the re-determined measurement parameter. (See Perez paragraph 109-113 where there are cameras with variable adjuster driver that controls the lens of the camera to adjust the focal length of the camera. See Perez paragraph 59, 124-127, 151 and figure 25A where there is a 3-D camera used to capture depth image of a scene that takes in a depth of focus from the gaze vectors and the 3-D camera uses the depth of focus information to construct a 3d image data of the real object based on the focus information. Thus, when the user’s gaze changes the depth of focus from a first focus distance to a second focus distance, the camera’s focal length can also variably adjust to match the user’s depth of focus.) Therefore, it would have been obvious for one of ordinary skill in the art to modify McCulloch by adjusting the 3d camera’s sensor by matching it with .

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Wyland in view of Yahav as applied to claim 1 above in view further of Wyland2 et al. (US2017/0005465)

	Consider claim 8, where McCulloch in view of Wyland in view of Yahav teaches the head-mounted display device of claim 7, wherein, when the depth sensor comprises a TOF depth sensor, the one or more processors is further configured to determine the depth measurement parameter based on the 2D location information of the gaze point such that some light sources corresponding to the gaze point among light sources included in the depth sensor are driven, and wherein the depth sensor is further configured to obtain the depth information about the ROI by driving the some light sources. (See Wyland2 paragraphs 31-33 and figure 1A where software is used to control the light pulse and light sensing period in a TOF sensor to avoid oversaturation from nearby objects and avoid too low of a sensitivity for weak return light from far away objects. Thus, the parameters are re-determined dependent upon the estimated distance away from the object to be measured.) Therefore, it would have been obvious for one of ordinary skill in the art that the act of measuring being performed by McCulloch would naturally involve the determination of parameters of the measuring as taught by Wyland2. One of ordinary skill in the art at the time of filing would have been motivated to perform the modification for the advantage of/ benefit of having more optimal timings to reduce interference.

 (See Wyland2 paragraphs 31-33 and figure 1A where software is used to control the light pulse and light sensing period in a TOF sensor to avoid oversaturation from nearby objects and avoid too low of a sensitivity for weak return light from far away objects. Thus, the parameters are re-determined dependent upon the estimated distance away from the object to be measured.) Therefore, it would have been obvious for one of ordinary skill in the art that the act of measuring being performed by McCulloch would naturally involve the determination of parameters of the measuring as taught by Wyland2. One of ordinary skill in the art at the time of filing would have been motivated to perform the modification for the advantage of/ benefit of having more optimal timings to reduce interference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624